Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,454,736 in view of Ko et al. (US 20150207591). 
With regards to claim 1, U.S. Patent No. 10,454,736 claim 1 discloses   transmitting apparatus comprising: 
a pilot inserter configured to insert pilots in symbols of a frame; and 
a peak to average power ratio (PAPR) reducer configured to perform PAPR reduction based on positions of tones reserved in the symbols, 
wherein the symbols comprise, at least one boundary symbol and data symbols; 
 wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols, 

 wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol and the data symbols.
U.S. Patent No. 10,454,736, discloses all of the limitations discussed above except for a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols
 However, Ko et al discloses in [0080], in FIG. 3, a frame may include a preamble area and a data area. The preamble area may include a P1 symbol and a P2 symbol and the data area may include a plurality of data symbols. The P1 symbol may transmit P1 signaling information and P2 symbol may transmit L1-signaling information. In claim 35, the method of claim 34, wherein the frame further includes preamble data and wherein at least the preamble data or the L1 signaling data include information related to the pilot data. In claim 38, a pilot inserter to insert pilot data into the built frame and to output the frame into which the pilot data are inserted.
In [0424], Ko et al discloses a current NGH frame and a next NGH frame include one superframe boundary there between, and thus, the NEXT_NGH_SUPERFRAME field may have a value 1. In addition, one FEF is present between a start part of the superframe 2 including the next NGH frame and the next NGH frame, and thus, the NEXT_NGH_FRAME may also have a value of 1.

Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,454,736  
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 2, The transmitting apparatus of claim 1, wherein the pilot inserter is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols ,insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the 34positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol (see U .S. Patent No. 10,454,736, claim 3, The transmitting apparatus of claim 1, wherein the pilot inserter is configured to insert the pilots in the data symbols according to the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol according to the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol). 

claim 3, The transmitting apparatus of claim 1, wherein the first pattern is determined based on the second pattern (see U .S. Patent No. 10,454,736, claim 4, The transmitting apparatus of claim 1, wherein the first pattern is determined based on the second pattern) .

4.	Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 3 of U.S. Patent No. 10,938,612 in view of Ko et al. (US 20150207591). 
With regards to claim 4, a receiving apparatus comprising: 
a receiver configured to receive a frame from a transmitting apparatus; and 
a processor configured to process the frame based on positions of tones for a peak to average power ratio (PAPR) reduction, 
wherein the frame comprises, at least one boundary symbol and data symbols; 
wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols, wherein the at least one boundary symbol comprises pilots inserted based on a first pattern and the data symbols comprise pilots inserted based on a second pattern, wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol and the data symbols (see U.S. Patent No. 10,938,612, claim 1)
 U.S. Patent No. 10,938,612, discloses all of the limitations discussed above except for a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols
 However, Ko et al discloses in [0080], in FIG. 3, a frame may include a preamble area and a data area. The preamble area may include a P1 symbol and a P2 symbol and the data area may include a plurality of data symbols. The P1 symbol may transmit P1 signaling information and P2 symbol may transmit L1-signaling information. In claim 35, the method of claim 34, wherein the frame further includes preamble data and wherein at least the preamble data or the L1 signaling data include information related to the pilot data. In claim 38, a pilot inserter to insert pilot data into the built frame and to output the frame into which the pilot data are inserted.
In [0424], Ko et al discloses a current NGH frame and a next NGH frame include one superframe boundary there between, and thus, the NEXT_NGH_SUPERFRAME field may have a value 1. In addition, one FEF is present between a start part of the superframe 2 including the next NGH frame and the next NGH frame, and thus, the NEXT_NGH_FRAME may also have a value of 1.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,938,612 as taught by Ko et al and include a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,938,612 as taught by Ko et al and include a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols with a reasonable expectation of success, thus increasing data transmission efficiency (see Ko et al,[ 0002]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
claim 5, the receiving apparatus of claim 4, wherein the transmitting apparatus is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol ( see U.S. Patent No. 10,938,612, claim 2, The receiving apparatus of claim 1, wherein the transmitting apparatus inserts the pilots in the data symbols based on, the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol based on the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol.)

With regards to claim 6, the receiving apparatus of claim 4, wherein the first pattern is determined based on the second pattern (see U.S. Patent No. 10,938,612, claim 3, The receiving apparatus of claim 1, wherein the first pattern is determined based on the second pattern).

5.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,015,033 in view of Ko et al. (US 20150207591). 
claim 1, U.S. Patent No. 10,015,033 claim 1 discloses   transmitting apparatus comprising: 
a pilot inserter configured to insert pilots in symbols of a frame; and 
a peak to average power ratio (PAPR) reducer configured to perform PAPR reduction based on positions of tones, 
wherein the symbols comprise, at least one boundary symbol and data symbols; 
 wherein the at least one boundary symbol comprises at least one of a symbol preceding a first data symbol of the data symbols or a symbol following a last data symbol of the data symbols, 
wherein the pilot inserter is configured to insert pilots in the at least one boundary symbol based on a first pattern and insert pilots in the data symbols based on a second pattern,
 wherein the first pattern and the second pattern are different from each other, and wherein the pilots are not inserted at the positions of the tones in the at least one boundary symbol and the data symbols.
U.S. Patent No. 10,015,033, discloses all of the limitations discussed above except for reserved in the symbols, a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols
 However, Ko et al discloses in [0080], in FIG. 3, a frame may include a preamble area and a data area. The preamble area may include a P1 symbol and a P2 symbol and the data area may include a plurality of data symbols. The P1 symbol may transmit P1 signaling information and P2 symbol may transmit L1-signaling information. In claim 35, the method of claim 34, wherein the frame further includes preamble data and wherein at least the preamble data or the L1 signaling data include information related to the pilot data. In claim 38, a pilot inserter to insert pilot data into the built frame and to output the frame into which the pilot data are inserted.
In [0109], signaling can use a reserved field in the L1 signaling information of the terrestrial broadcast system
In [0424], Ko et al discloses a current NGH frame and a next NGH frame include one superframe boundary there between, and thus, the NEXT_NGH_SUPERFRAME field may have a value 1. In addition, one FEF is present between a start part of the superframe 2 including the next NGH frame and the next NGH frame, and thus, the NEXT_NGH_FRAME may also have a value of 1.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,015,033 as taught by Ko et al and include reserved in the symbols, a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of U.S. Patent No. 10,015,033 as taught by Ko et al and include reserved in the symbols, a preamble symbol, wherein the preamble symbol comprises L1 signaling for the at least one boundary symbol and the data symbols with a reasonable expectation of success, thus increasing data transmission efficiency (see Ko et al, [0002]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claim 2, The transmitting apparatus of claim 1, wherein the pilot inserter is configured to insert the pilots in the data symbols based on the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols , insert the pilots in the at least one see U .S. Patent No. 10,015,033, claim 3, The transmitting apparatus of claim 1, wherein the pilot inserter is configured to insert the pilots in the data symbols according to the second pattern, insert the tones in the data symbols such that the positions of the tones do not overlap positions of the pilots in the data symbols, insert the pilots in the at least one boundary symbol according to the first pattern, and insert the tones in the at least one boundary symbol such that the positions of the tones do not overlap the positions of the pilots in the at least one boundary symbol)
With regards to claim 3, The transmitting apparatus of claim 1, wherein the first pattern is determined based on the second pattern (see U .S. Patent No. 10,454,736, claim 4, The transmitting apparatus of claim 1, wherein the first pattern is determined based on the second pattern) .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al (US 8514954) discloses an OFDM transmitter that operates to insert pilot symbols into a resource of a transmit frame according to a predetermined staggered pilot symbol pattern defining pilot symbol locations within the resource of the transmit frame.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.